Title: From George Washington to Crèvecoeur, 9 July 1787
From: Washington, George
To: Crèvecoeur, Hector St. Jean de



Sir
Philadelphia July 9th 1787

The letter which you did me the honor of writing to me by Commodore Paul Jones, came safe; as did the 3 Volumes of the Farmers letters. For both, particularly the compliment of the latter, I pray you to accept my best thanks.

Let me express my gratitude to you at the sametime, Sir, for the obliging offer of transmitting any communications I may have occasion to make to my good and much esteemed friend the Marqs de la Fayette, whose Services & zeal in the cause of his Country, merits as much applause from his fellow Citizens, as it meets admiration from the rest of mankind.
I congratulate you on your safe arrival in this Country—and with sentiments of esteem & regard I have the honor to be Sir—Yr most Obedt Servt

Go: Washington

